            Case 1:10-cr-01160-VEC Document 76 Filed 01/03/19 Page 1 of 1
                                                                            UUSDC
                                                                              S D C SSDNY
                                                                                        D N Y
                                                                            DDOCUMENT
                                                                               OC U ME NT
                                                                            EELECTRONICALLY
                                                                               L E C T R O NI C A L L Y FI   LE D
                                                                                                          FILED
U NI T E D S T A T E S DI S T RI C T C O U R T                              DDOC
                                                                               O C #:#:
S O U T H E R N DI S T RI C T O F N E W Y O R K                             DDATE        L E D: 1 / 3/ 2 0 1 9
                                                                               A T E FIFILED:
 ------------------------------------------------------------ X
 U NI T E D S T A T E S O F A M E RI C A                      :
                                                              : 1 0- C R - 1 1 6 0 ( V E C)
                 -a g ai nst -                                :
                                                              :        OR DER
 A N DRE W M O O D Y ,                                        :
                                                              :
                                          D ef e n d a nt .   :
 ------------------------------------------------------------ X

V A L E R I E C A P R O NI, U nit e d St at es Distri ct J u d g e:

          W H E R E A S t h e p arti es a p p e ar e d f or a V i ol ati o n of S u p er vis e d R el e as e He ari n g i n t his

m att er o n J a n u ar y 3, 2 0 1 9; a n d

          W H E R E A S t h e p arti es h a vi n g r e q u est e d a d diti o n al ti m e t o dis c uss a p ot e nti al

dis p ositi o n;

          I T I S H E R E B Y O R D E R E D t h at , t h e n e xt c o nf er e n c e is s c h e d ul e d f or M a r c h 1, 2 0 1 9, at

2: 0 0 p . m. If a dis p ositi o n h as n ot b e e n r e a c h e d b y t h at ti m e, t h e C o urt i nt e n ds t o s et a d at e f or a

h e ari n g i n t his m att er.



S O O R D E R E D.
                                                                          _________________________________
D at e:    J a n u a r y 3, 2 0 1 9                                              V A L E RI E C A P R O NI
          N e w Y o r k, N Y                                                  U nit e d St at es Dist ri ct J u d g e
